Citation Nr: 1428738	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-11 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an effective date prior to December 3, 2010, for the award of service connection for hypertension.

4.  Entitlement to an increased rating for asthma, currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1991 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 (sleep apnea), November 2011 (hypertension) and March 2012 (asthma) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  In August 2012, the Veteran also testified before a Decision Review Officer.  These hearing transcripts are associated with the claims file.  

Additional evidence has been associated with the claims file subsequent to the issuance of the September 2010 statement of the case for an earlier effective date for the grant of service connection for hypertension and December 2012 supplemental statements of the case for the claim of entitlement to service connection for sleep apnea and an increased rating claim for asthma.  Specifically, in January 2014, the Veteran submitted additional evidence, in the form of a January 2014 VA treatment records, and waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  However, additional evidence, including VA treatment records, dated from December 2012 to May 2014, as well as May 2014 VA examination reports have been associated with the claims file.  The Veteran has not waived review of this evidence; however, in light of the disposition reopening the claim of sleep apnea and granting the claim on the merits, a remand for RO consideration and issuance of a supplemental statement of the case is not warranted.  Id.  Similarly, with respect to the claim for an earlier effective date for hypertension, such VA treatments records are not relevant as the issue of whether an earlier effective date is warranted as this case turns on whether a prior RO decision is final and when the present claim was filed.  However, this additional evidence, with respect to the increased rating claim for asthma, is relevant and will be addressed further in the remand section.

The issues of entitlement to service connection for bilateral knee disability, and bilateral elbow condition and an increased evaluation for eczema have been raised by the record, in an August 2013 statement, but have not been adjudicated by the AOJ, although two of the claims were deferred adjudication in an April 2014 rating decision.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an increased evaluation for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2009 rating decision denied a claim to reopen a claim of entitlement to service connection for sleep apnea, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final June 2009 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea.

3.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's sleep apnea was incurred during active duty.

4.  A January 2008 rating decision denied a claim to reopen a claim of entitlement to service connection for hypertension, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

5.  The Veteran's petition to reopen his previously denied claim of entitlement to service connection for hypertension was received on December 3, 2010. 


CONCLUSIONS OF LAW

1.  The June 2009 rating decision, which continued a denial of a claim of service connection for sleep apnea, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for sleep apnea has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a), 20.1105 (2013).

3.  Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

4.  The January 2008 rating decision, which continued a denial of a claim of service connection for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

5.  The criteria for an effective date, prior to December 3, 2010, for the grant of entitlement to service connection for hypertension, have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  In this decision, the Board reopens the claim for entitlement to service connection for sleep apnea and grants the claim on the merits.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot with respect to this claim.

The appeal for an earlier effective date for the award of service connection for a hypertension arose from a disagreement with the effective date assigned following the grant of service connection for the claim.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.  Additionally, in January 2011, VA correspondence, prior to the adjudication of the claim, the Veteran was informed of how VA determines effective dates. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with entitlement to an effective date earlier than December 2010 for the grant of service connection for hypertension.  The Veteran's service treatment records have been obtained and associated with the claims file, as have post-service VA treatment records, although, as noted above, some VA treatment records and VA examination reports have been associated with the claims file without consideration from the AOJ.  However, such VA medical records are not relevant as the issue of whether an earlier effective date is warranted as this case turns on whether a prior RO decision is final and when the present claim was filed.  Additionally, a VA medical examination is not necessary to make a decision on the earlier effective date claim.  The record in this regard is complete; thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded a hearing before the Board in May 2013.  In Bryant, the United States Court of Appeals for Veterans Claims, held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The VLJ explained the issues on appeal and heard testimony from the Veteran regarding the claim of entitlement to an earlier effective date for the grant of service connection for hypertension.  No additional pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue of entitlement to an effective date earlier than December 3, 2010 for the grant of service connection for hypertension.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with this claim.  As such, appellate review may proceed without prejudice to the Veteran.


II.  Merits of the Claims

A.  New and Material Evidence - Sleep Apnea

In January 2007, the Veteran submitted a claim for sleep apnea.  This claim was denied in a May 2007 rating decision.  The RO continued the denial in November 2007 and January 2008 rating decisions.  In December 2008, the Veteran submitted a statement to reopen his sleep apnea claim.  A January 2009 rating decision reopened the sleep apnea claim and denied the claim on the merits.  The Veteran submitted new and material evidence within the appeal period, specifically an April 2009 statement and nexus opinion from a VA doctor regarding his sleep apnea, which was received by VA in May 2009, thus the January 2009 rating decision was not final.  38 C.F.R. § 3.156(b) (2013).  However, in a June 2009 rating decision, the RO confirmed and continued the denial for the Veteran's sleep apnea claim.  The Veteran was notified of the decision later that same month.  Within the appeal period pursuant to the June 2009 rating decision, additional VA treatment records were associated with the claims file.  These VA treatment records listed unspecified sleep apnea under active problems.  However, a diagnosis of sleep apnea was previously of record, thus this is evidence is not new and material.  Id.  Also associated with the record was a February 2010 VA examination report which did not address sleep apnea in any manner.  The Veteran did not appeal the June 2009 rating decision in a timely manner, and as detailed above, no new and material evidence was received within the appeal period, thus it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In September 2010, the Veteran filed a claim for entitlement to service connection for a sleep disorder.  The RO reopened the claim in a January 2011 rating decision but denied the claim on the merits.  In a May 2011 statement, the Veteran again requested service connection for sleep apnea.  In July 2011, the Veteran provided a notice of disagreement for his sleep apnea claim.  Thus, the January 2011 rating decision, which denied Veteran's claim for entitlement to service connection for sleep apnea, forms the basis of the present appeal, as the Veteran submitted a timely notice of disagreement.  The denial of the claim was continued in a March 2012 statement of the case and September 2012 and December 2012 supplemental statements of the case.  

The Board must determine whether new and material evidence has been received before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2013).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the June 2009 rating decision, which reopened the claim of entitlement to service connection for sleep apnea but denied the claim on the merits, the evidence of record included, service treatment records, VA treatment records from January 2004 to May 2009, an April 2009 medical letter, a December 2008 medical opinion pertaining to sleep apnea and statements from the Veteran.

New evidence added to the record since the June 2009 rating decision, consists of additional VA treatment records, additional statements from the Veteran, and August 2012 and May 2013 testimony from the Veteran.  Specifically, in May 2013 testimony the Veteran stated his symptoms of sleep apnea onset during active service.  

The Board finds that this evidence is new, particularly the May 2013 testimony, because it was not previously before VA decision makers.  The May 2013 testimony is also material because the evidence links the Veteran's sleep apnea to service.  The RO denied the claim, in the June 2009 rating decision, because the evidence continued to show sleep apnea was not incurred in or aggravated by military service.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold.  Shade, 24 Vet. App. 110, 120-21.  Accordingly, the Board concludes that the claim is reopened because new and material evidence has been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

B.  Service Connection - Sleep Apnea

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

A December 2008 VA sleep study note diagnosed the Veteran with moderate obstructive sleep apnea, based on a November 2008 polysomnogram study.  As such, the current disability element has been demonstrated.

In support of his claim that his sleep apnea began in service, the Veteran submitted a witness statement, presumably from the Veteran's girlfriend, received by VA in July 2011, in which the witness observed the Veteran would fall asleep and snore, often with gasping and coughing sounds.  This is reiterated in a July 2003 medical record, dated a few days before separation from service, which reported the Veteran complained of heavy snoring and that his girlfriend reported he stopped breathing while sleeping.  Medical records dated shortly after separation from service also note heavy snoring and a referral for possible sleep apnea.  The Board recognizes the Veteran had a sleep study in December 2006 which did not provide a diagnosis for sleep apnea.  However, in May 2013 testimony, the Veteran stated during that particular sleep study he could not fall asleep.  Furthermore, in May 2013 testimony the Veteran stated his symptoms of sleep apnea onset during service.  

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to report that he experienced feelings of fatigue and snoring during service, as they are based on his experience and personal knowledge that come to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Likewise, other eyewitnesses of record are competent to report what they saw and heard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the statements of the Veteran are less than credible.  

With respect to whether the Veteran's current sleep apnea is related to service, a VA medical opinion was obtained December 2008.  The December 2008 VA examiner opined that the Veteran's current sleep apnea was less likely as not, caused by, or a result of, the Veteran's active duty or his documented snoring.  The December 2008 VA examiner provided a rationale that this was because there were no complaints of lethargy, feeling run down, or of daytime somnolence during service.

In contrast, in correspondence, dated in April 2009, Dr. V. D. opined that it is at least as likely as not that the Veteran's sleep apnea is related to his time in service as the Veteran reported he had been having symptoms of daytime tiredness and snoring while in service.  This is supported by an August 2002 service treatment record which noted the Veteran reported increased tiredness, albeit within the context of starting a new medication.  Additionally, as discussed above, there is also a July 2003 service treatment record with a complaint of snoring during active service.  

In consideration of the evidence of record, the Board finds that the Veteran has obstructive sleep apnea that is likely attributable to his active military service. Although he was not diagnosed with sleep apnea during service, the record contains a July 2003 service treatment record which documents a complaint of snoring during active service, the Veteran has provided credible statements and testimony that he experienced symptoms during military service similar to those he has now as a result of obstructive sleep apnea, and Dr. V. D. provided a persuasive opinion that finds support in the record that the obstructive sleep apnea had its onset during service, and contradicts the December 2008 VA medical opinion.  Given these facts, and when resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted for obstructive sleep apnea.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

C.  Earlier Effective Date - Hypertension

In May 2003, the Veteran filed a claim of entitlement to service connection for a high blood pressure.  In a July 2003 rating decision, the RO characterized the claim as entitlement to service connection for hypertension and denied the claim.  Notification of the July 2003 rating decision, and his appellate rights, were provided to the Veteran in August 2003 correspondence.  During the appeal period for the July 2003 rating decision, July 2004 VA examination reports, specifically for the esophagus and hiatal hernia, feet, peripheral nerves, skin and spine were associated to the record but do not provide additional evidence of hypertension.  Additionally a medical record from E. W., doctor of chiropractic, documenting neck and back treatment was associated with the claims file as well as service and post-service records from Ehrling Bergquist Hospital; however, these records do not reference hypertension.  However, June 2004 VA treatment records associated with the claims file during the appeal indicate a diagnosis of hypertension.  The July 2003 rating decision denied the claim, in part, as there was no evidence of a current disability, thus this evidence is new and material, and therefore, the July 2003 rating decision is not final.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.

However, in a January 2008 rating decision the RO again continued and confirmed the denial of entitlement to service connection for hypertension.  In correspondence later that same month, VA notified the Veteran of the January 2008 rating decision determinations and his appellate rights.  Evidence associated with the claims file, during the one year period to appeal the January 2008 rating decision, includes additional VA treatment records as well as a February 2008 VA spine examination, a March 2008 spine examination addendum, and additional December 2008 examination reports.  The VA treatment records reference a diagnosis of hypertension.  However, the January 2008 rating decision denied the claim of entitlement to service connection for hypertension as the evidence continued to show the condition was not incurred in or aggravated by military service.  Evidence received within one year of the January 2008 notice letter did not refer to an onset of hypertension during service or a nexus between hypertension and the Veteran's service.  Veteran did not appeal this decision, and as discussed above no new and material evidence pertinent to the claim of service connection for hypertension was received within a year.  Therefore, the January 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  The effective date of a reopened claim is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2), (r).

Because the most recent prior RO decision in January 2008 is final with respect to the hypertension determination, the claim by which the Veteran was granted service connection for hypertension, and which led to this appeal, is a claim to reopen a previously denied claim.  When a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

Between January 2008 and December 2010, the record does not contain correspondence from the Veteran pertaining to a claim of service connection for hypertension.  The documents from that time period primarily pertain to increased rating claims for lumbosacral strain and gastroesophageal reflux disease, and entitlement to service connection for sleep apnea , right and left arm tingling and numbness, among other claims.  December 3, 2010 is the date of receipt of the claim to reopen.  Regardless of when entitlement arose, the effective date may be no earlier than the date of receipt of the claim to reopen.  Thus, the already assigned effective date of December 3, 2010, for the grant of service connection for hypertension, is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (q)(2), (r).

In sum, as the January 2008 rating decision is final, and the date the claim to reopen the claim of service connection for hypertension was received was December 3, 2010, an effective date earlier than on December 3, 2010 for the grant of service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

New and material evidence having been received, the claim for service connection for sleep apnea is reopened, and the appeal is granted.

Entitlement to service connection for sleep apnea is granted.

Entitlement to an effective date earlier than December 3, 2010, for the award of the hypertension is denied.


REMAND

As described above, VA treatment records, dated from December 2012 to May 2014, have been associated with the claims file since the issuance of the most recent, December 2012, supplemental statement of the case issued for the claim of an increased rating for asthma.  These VA treatment records are relevant as they document the Veteran's prescription medications, which the Veteran argued in May 2013 testimony, was the basis for his increased rating claim, as he testified he was prescribed an inhaled corticosteroid for asthma.  Moreover, in May 2014, the Veteran received a number of VA examinations including an examination for sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx, which have also been associated with the electronic record.  A supplemental statement of the case must be furnished to the Veteran and his representative when additional pertinent evidence is received after a statement of the case is issued.  38 C.F.R. § 19.31 (2013).  Therefore, a remand is necessary for the AOJ to issue a supplemental statement of the case with consideration all evidence not addressed in the previous supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37 (2013).

Additionally, an April 2014 rating decision referenced review of certain documents that are not associated with the claims file.  Specifically, the documents are a January 2014 physician statement, and claims, received by VA on July 1, 2013, July 28, 2013 and July 30, 2013.  The August 5, 2013 claim referenced in the April 2014 rating decision has been associated with the claims file.  Thus, on remand all the referenced documents should be associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  The Veteran and his representative must be notified of any inability to obtain the requested documents. 

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file a January 2014 physician statement, and claims received by VA on July 1, 2013, July 28, 2013 and July 30, 2013, as referenced in an April 2014 rating decision.  The Veteran and his representative must be notified of any inability to obtain the identified documents.

2.  Readjudicate the issue on appeal, to include with consideration of all additional evidence received since issuance of the most recent supplemental statement of the case on the asthma increased rating issue in December 2012.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


